UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1768


LESTER MOODY,

                    Plaintiff - Appellant,

             v.

BALTIMORE CITY DEPARTMENT OF SOCIAL SERVICES STATE OF
MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-00488-ELH)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lester Moody, Appellant Pro Se. Elise Song Kurlander, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lester Moody appeals the district court’s order granting the Baltimore City

Department of Social Services’ motion to dismiss Moody’s civil complaint, which

asserted claims pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2018); Title IX of the Education Amendments

of 1972, 20 U.S.C. §§ 1681 to 1688 (2012); and the Maryland Fair Employment Practices

Act, Md. Code Ann., State Gov’t § 20-606(a)(1)(i) (West 2014). We have reviewed the

record and considered the parties’ arguments. Finding no reversible error, we affirm the

district court’s order. See Moody v. Baltimore City Dep’t of Soc. Servs., No. 1:18-cv-

00488-ELH (D. Md. June 25, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2